Citation Nr: 1441090	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  14-09 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to December 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Giving him the benefit of the doubt, the Veteran has left ear hearing loss that is etiologically related to his active duty service.

2.  Right ear hearing loss and a right knee disability were not caused by or aggravated by active duty service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for service connection for right ear hearing loss and a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).    

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that sensorineural hearing loss and arthritis are considered a chronic disease under 38 C.F.R. § 3.309(a); therefore the claim may be subject to service connection based on continuity of symptomatology.  

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss and arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.




Hearing Loss

The Veteran asserts that he has bilateral hearing loss that is a result of his active duty service.

The Veteran's service treatment records show normal hearing upon separation from active duty service.  Service treatment records also show significant threshold shifts in hearing acuity during his active duty service.

38 C.F.R. § 3.385 (2013) notes that for VA purposes, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  

Post-service private treatment records show complaints of and treatment for hearing loss.  Audiograms dated between July 1998 and June 2011 show decreased hearing acuity in both ears.  However, only the Veteran's left ear hearing loss is severe enough (outside of a range of normal) to be considered a "disability" for VA purposes.

In July 2013 the Veteran was afforded a VA audiology examination.  The examiner reviewed the claims file and recited the Veteran's reported history.

After a physical examination, the examiner diagnosed hearing loss, but noted that the Veteran "may have hearing loss at a level that is not considered to be a disability for VA purposes."  The examiner opined that "there is no scientific evidence to support a nexus between this current hearing loss and events during service."  He elaborated that during service there were "no significant changes in hearing thresholds greater than normal measurement variability."  

The Board notes the Veteran's right ear hearing loss did not rise to a level that is considered to be a disability for VA purposes.  His left ear hearing loss does meet the threshold criteria required to be a disability for VA purposes.

As the Veteran does not have hearing loss in his right ear for VA compensation purposes, his claim for service connection for right ear hearing loss is denied.

The Veteran does have hearing loss in his left ear for VA compensation purposes.  While the VA examiner provided a negative etiological opinion, in light of the Veteran's noise exposure in his 20-year career in the Air Force, the Veteran will be granted the benefit of the doubt.  The claim for service connection for left ear hearing loss is granted.   

Right Knee Disability

As noted above, the threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that the Veteran has presented no evidence dated during the appeal period showing an actual diagnosis of a right knee disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  There is also no evidence of a diagnosed right knee disability at any time proximate to when the Veteran filed his claim.  See Romanowsky v. Shinseki, No. 11-3272 (Vet. App. July 10, 2013).  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44.  

The only evidence of record is the Veteran's statements.  While the Veteran may have pain in the knee, which may or may not be the result of a disability, the Veteran is not competent to provide evidence as to the complex medical questions of providing a specific knee diagnosis, and providing an opinion as to etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Routen, 10 Vet. App. 183. 

Simply put, the most competent medical evidence of record indicates that the Veteran does not have a right knee disability at this time.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a right knee disability is not warranted.  38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The Board notes that the service connection for left ear hearing loss has been granted.  Accordingly, a discussion of the duties to notify and assist as they apply to this claim is unnecessary.  

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, notice was provided by letter dated in March 2013.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).    

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records and private treatment records, a VA examination, and the Veteran's statements.

The Veteran has also been afforded an adequate examination on the issue of hearing loss.  VA provided the Veteran with an examination in July 2013.  As discussed above, the examination was more than adequate.  The Veteran's history was taken and a complete examination was conducted.  The examination report and opinion was given by an experienced physician who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded an adequate examination on the issue of entitlement to service connection for right ear hearing loss.  

The Board notes that the Veteran was not provided a VA examination regarding the issue of entitlement to service connection for a right knee disability.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

The Board notes that the Veteran did not provide evidence of a current diagnosis for right knee disability and did not provide evidence establishing that the Veteran sought treatment for a right knee disability during active duty service.  Further, the Veteran did not provide evidence of a right knee disability within a year after separation from active duty service, or any link between an alleged current diagnosis and his active duty service.  Accordingly, the Board finds that a VA examination was not required as there was no indication that the Veteran had a current right knee disability that was associated with his active duty service.  Several standards of McLendon are not met in this case.

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       


ORDER

Service connection for left ear hearing loss is granted.

Service connection for right ear hearing loss is denied.

Service connection for a right knee disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


